Citation Nr: 0119422	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  01-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran, who served on active duty from April 1951 to 
March 1954, died in September 1998.  The appellant is his 
widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The veteran died from lung cancer.  

2.  Lung cancer is not shown to have been present during or 
until many years following active service, nor is it shown to 
have resulted from any inservice disease or injury, to 
include any inservice exposure to asbestos.  

3.  The veteran had not established service connection for 
any disability prior to his death.


CONCLUSIONS OF LAW

1.  Fatal lung cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

2.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death certificate discloses that the veteran died in 
September 1998 at the age of 67.  The cause of death was lung 
cancer of 4 months' duration.  No autopsy was performed.  

At the time of the veteran's death service connection was not 
in effect for any disability.  

The National Personnel Records Center has advised that no 
service personnel or medical records are available, and no 
reconstructed records are obtainable.  It was indicated that 
the records were probably destroyed in a fire at that 
facility.  

A report dated in March 1998 was received from Herman Levy, 
M.D., indicating that the veteran had been referred to him by 
Hema N. Rao, M.D., to whom the veteran had been referred by 
another physician, who the veteran had seen for complaints of 
lethargy.  The veteran stated that he had a history of coming 
into intimate contact with asbestos, as he had worked as a 
roofer and used to mix asbestos powder with water in order to 
make a paste to put around various pipes on roofs.  He also 
had a history of soldering with muriatic acid and being 
exposed to other toxic fumes.  In addition, he had smoked two 
packs of cigarettes a day for 50 years, for 100 pack years.  
He was found on chest X-ray to have possible mass lesions in 
both the right and the left lungs.  Bronchial washings showed 
no acid fast bacilli and no mycotic elements.  Together with 
cell block, markedly atypical squamous cells were detected.  
Some of the squamous cells demonstrated caudate type of 
formation.  It was recorded that, in view of the history of 
lung mass and the presence of atypical squamous cells from 
the bronchial wash, a neoplasm could not 

be completely excluded.  The diagnoses included respiratory 
lung mass, emphysema with bleb and metastatic pulmonary 
carcinoma.  

A report of chest X-ray dated in May 1998 was received from 
Dr. Rao, the veteran's attending physician, showing multiple 
nodular masses widely scattered throughout both lung fields 
consistent with metastatic disease.  The impression was 
multiple bilateral pulmonary metastases.  In June 1998, a 
history of lung cancer was recorded on a report of chest X-
ray showing multiple bilateral pulmonary metastatic lesions 
that had increased in size and number since May 1998.  The 
impression was bilateral metastatic disease with the overall 
appearance of the chest being somewhat worse than in May 
1998.  

The veteran was hospitalized at Camden Medical Center in July 
1998 for an exacerbation of chronic obstructive pulmonary 
disease and right lower lobe pneumonia.  History was recorded 
of non-small cell lung cancer of 4 months' duration with 
bilateral obstructive lesions.  He elected palliative 
chemotherapy, which he had received for 3 months.  He 
developed increased shortness of breath, cough with 
expectoration and occasionally blood-streaked, and pleuritic 
right chest pain.  He was admitted with increasing right 
pleuritic chest pain and increasing shortness of breath with 
exacerbation of bronchitis.  Past medical history of chronic 
obstructive pulmonary disease and lung cancer was recorded.  
He reportedly quit smoking since lung cancer was diagnosed 
but he had a 50 pack year history of smoking.  The 
impressions were right lower lobe pneumonia with pleuritis, 
exacerbation of chronic obstructive pulmonary disease with 
underlying extensive lung cancer, and immunocompromised 
status secondary to lung cancer and chemotherapy.  Chest X-
ray revealed bilateral pulmonary metastatic lesions, a large 
mass effect in the right lower lung field, and superimposed 
right basilar and probable left perihilar infiltrate.  The 
final diagnoses were bacterial pneumonia of the right lower 
lobe, lung cancer, exacerbation of chronic obstructive 
pulmonary disease, and chest pain from pleurisy.  


The veteran was hospitalized at Camden Medical Center in 
August 1998 with a seizure from brain metastases and terminal 
lung cancer.  The discharge diagnosis was lung cancer with 
brain metastases, new onset of seizure, with hospice care.  

The appellant submitted a medical treatise from the American 
Cancer Society regarding lung cancer, malignant mesothelioma, 
and asbestos.  The listed risk factors for lung cancer 
included tobacco smoking and asbestos exposure.  It was noted 
that asbestos exposure was particularly prevalent in the 
development of malignant mesothelioma, which originated in 
the pleura.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a malignant tumor is manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If service medical records are presumed destroyed, the Board 
has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  


The appellant is competent to report that on which she has 
personal knowledge, that is, what comes to her through her 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, her statements that her husband developed lung 
cancer because of asbestos exposure and/or tobacco use 
coincident with active service cannot serve to establish 
service connection for the cause of his death.  She is not 
shown to have the medical training or expertise that would 
render her competent to make such allegations.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 
Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
the disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

With respect to the absence of service medical or personnel 
records, the National Personnel Records Center has informed 
that those records were probably destroyed in a fire at that 
records storage facility and cannot be reconstructed.  

Notwithstanding the fact that the veteran's service medical 
records are unavailable, it cannot be gainsaid that the 
medical evidence first demonstrates the presence of lung 
cancer in approximately 1998, or more than 40 years 
subsequent to his separation from service.  The medical 
evidence does not demonstrate that his fatal lung cancer had 
been manifested prior to 1998, nor does it show that its 
presence at that time was in any manner related to his period 
of active service.  See 38 C.F.R. § 3.303(d) (2000).

With particular reference to the appellant's claim that the 
veteran's death was related to inservice asbestos exposure, 
the Board notes that the absence of service medical 

records means that no personnel or clinical evidence 
concurrent with active service can be obtained regarding the 
claim that asbestos exposure coincided with active service.  
Nevertheless, even if the veteran had been exposed to 
asbestos during active service, the complete evidence of 
record provides no basis for concluding that such was a 
factor in the development of fatal lung cancer first shown in 
1998, more than 40 years following active service.  Even if, 
for the purpose of this discussion, it is assumed that the 
veteran may have been exposed to asbestos during active 
service, there is no medical evidence of any lung impairment 
from such exposure.  The 1998 laboratory testing, to include 
bronchial washing, failed to show asbestosis or any sign of 
asbestos inhalation identified as such.  There is no medical 
suggestion that any inservice asbestos inhalation played any 
role in the development of the veteran's fatal lung cancer.  
Postservice occupational exposure to asbestos is mentioned in 
his medical history but actual lung damage even from this is 
not medically shown. 

The appellant has submitted medical and scientific texts from 
the American Cancer Society regarding causality between 
asbestos exposure/tobacco use and lung cancer.  However, to 
establish service-connection, medical text evidence must "not 
simply provide speculative generic statements not relevant to 
the claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Instead, the evidence, "standing alone," must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Ibid. (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition).  Such is not present here.  As 
noted above, there has been no medical evidence of lung 
damage from asbestos in this case. 

In view of the foregoing, there is no plausible basis for 
finding that the veteran's fatal lung cancer is related in 
any way to his period of active service.  


The Board acknowledges that the appellant, in pursuit of her 
claim, has alleged that the veteran's fatal lung cancer was 
also related in some manner to his inservice use of tobacco 
products.  However, it must be pointed out that the last date 
for claims for service connection based on nicotine 
dependence from tobacco use during active service was in June 
1998, before the veteran died.  Specifically, on July 22, 
1998, the President signed into law the "Internal Revenue 
Service Restructuring and Reform Act of 1998."  Public Law 
No. 105-206.  This law created a new statutory provision, 38 
U.S.C.A. § 1103, which reads as follows:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.  

This law applies to claims filed after June 9, 1998.  The 
appellant's claim for tobacco-related death was, therefore, 
precluded by law, and need not be considered further.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to an appellant and her 
representative and specified duties to assist appellants in 
the development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement 

of the case provided to both the appellant and her 
representative satisfies the requirement at § 5103 of the new 
statute in that it clearly notifies the appellant and her 
representative of the evidence necessary to substantiate her 
claim; in particular, the need for competent clinical 
evidence relating lung cancer, the cause of the veteran's 
death, to an incident, injury, or disease of active service.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
appellant as plausibly relevant to her pending claim have 
been collected for review.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 


